Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust Confirms its April Cash Distribution CALGARY, April 18 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") confirms that its April 2008 cash distribution will be CDN$0.34 per trust unit payable on May 15, 2008 to unitholders of record on April 30, 2008. The ex-distribution date is April 28, 2008. The CDN$0.34 per unit is equivalent to approximately US$0.34 per unit (before deduction of any applicable Canadian withholding tax), using a par U.S./Canadian exchange rate. Registered unitholders with U.S. addresses will receive their distributions directly from our transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date.
